DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 201--3, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered. 

Status of Rejections 

Claims 1, 3-16, and 18 are pending. Claims 2, 17, and 19 are cancelled. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 7, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over European patent application publication no. EP 0100531 (hereinafter called Hegarty), in view of international publication no. WO 2015/116964 (hereinafter called Jahnke) (for convenience, the citations are to US pre-grant patent publication no. 2016/0351930 belonging to the same family).

Regarding claims 1 and 3, Hegarty discloses a fluidized catalytic cracking unit comprising: a fluidized catalytic cracking unit assembly comprising a riser reactor 13 of a cracking unit (see Fig. 1 and page 8, lines 13-21), a spent catalyst regenerator 20 configured to receive spent catalyst from the separator 15 of the cracking unit and an oxidizing gas to the regenerator 20 for burning coke off the spent catalyst (see Fig. 1 and page 8, lines 19-30). Hegarty further discloses that preferably, the oxygen would constitute 30% of the oxidizing gas, while carbon dioxide would constitute 70% of the gas as a diluent, carbon dioxide for the oxidizing gas is 

Hegarty does not explicitly disclose that the fluidized catalytic cracking unit assembly comprises a reformer-electrolyzer-purifier assembly comprising a reformer-electrolyzer-purifier cell, the reformer-electrolyzer-purifier cell comprising an anode section and a cathode section, wherein the anode section is configured to receive an input stream comprising hydrocarbon gases and water; wherein the cathode section is configured to produce a cathode exhaust stream comprising oxygen and carbon dioxide; and wherein the fluidized catalytic cracking unit assembly is configured to receive the cathode exhaust stream; and wherein the carbon capture assembly is configured to receive the flue gas from the fluidized catalytic cracking unit assembly, to separate the carbon dioxide contained in the flue gas.

Jahnke teaches a reformer-electrolyzer-purifier (REP) system 100, wherein fuel, such as natural gas is reformed by reacting with steam to produce hydrogen, CO, and carbon dioxide (see Fig. 1 and paragraph 0027). Jahnke further teaches that the reformer-electrolyzer-purifier cell 

Jahnke further teaches that the REP system produces a 33% oxygen/67% CO2 stream in the cathode and that this gas could potentially be used as an oxidant (see paragraph 0049). One of ordinary skill in the art would have recognized that the 33% oxygen/67% CO2 composition of cathode exhaust gas stream of the REP cell of Jahnke is very close to the 30% oxygen/70% CO2 composition suggested by Hegarty as being the preferred composition for the oxidizer gas for the catalyst regeneration unit of Hegarty  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the fluidized catalytic cracking unit assembly taught by Hegarty by substituting the air separation plant taught by Hegarty with a reformer-electrolyzer-purifier (REP) cell as taught by Jahnke and making other routine modifications in the carbon dioxide supply system of Hegarty so as to use the cathode exhaust stream comprising 33% oxygen/67% CO2 stream produced by an REP cell for the catalyst regeneration unit of Hegarty instead of obtaining oxygen from an air separation unit and carbon dioxide supply system as taught by Hegarty.  The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the 33% oxygen/67% CO2 composition of cathode exhaust gas stream of the REP cell of Jahnke is very close to the 30% oxygen/70% CO2 composition suggested by Hegarty as being the preferred composition for the oxidizer gas for the catalyst regeneration unit of Hegarty, thus eliminating 

Regarding claim 4, Hegarty further discloses that the cracking unit of the fluidized catalytic cracking unit assembly comprises a riser reactor 13 and a catalyst separation unit 15; the riser reactor being configured to receive catalyst from the first catalyst regenerator unit 20, to receive steam 11 and hydrocarbon feedstock 10 to crack the hydrocarbon feedstock into smaller molecules using the catalyst, and to provide cracked hydrocarbons and spent catalyst to the catalyst separation unit 15; and the catalyst separation unit 15 being configured to separate the cracked hydrocarbons from the spent catalyst, to output a cracked hydrocarbon stream 19, and to output the spent catalyst to the first catalyst regenerator unit (see Fig. 1 and page 8, lines 13-30) .

Regarding claims 6 and 10, Jahnke further discloses that the anode input stream comprises a mixture of natural gas (a light end stream) and steam (see Fig. 2 and paragraph 0028). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by having the anode input stream comprise a mixture of natural gas (a light end stream) and steam as taught by Jahnke. Combining prior art elements according to known methods to yield predictable results is a rationale that may support a conclusion of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143 (I)(A)).

Regarding claim 7, the limitation “wherein the catalyst separation unit is configured to output an amount of the spent catalyst to the first catalyst regenerator unit such that, when the oxygen is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)). 

Regarding claim 12, Jahnke teaches that the REP system produces a 33% oxygen/67% CO2 stream in the cathode and that this gas could potentially be used as an oxidant (see paragraph 0049). One of ordinary skill in the art would have recognized that the 33% oxygen/67% CO2 composition of cathode exhaust gas stream of the REP cell of Jahnke is very close to the 30% oxygen/70% CO2 composition suggested by Hegarty as being the preferred composition for the oxidizer gas for the catalyst regeneration unit of Hegarty  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further configure the above-modified method so as to use the cathode exhaust stream comprising 33% oxygen/67% CO2 stream produced by an REP cell for the catalyst regeneration unit of Hegarty. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have 2 composition of cathode exhaust gas stream of the REP cell of Jahnke is very close to the 30% oxygen/70% CO2 composition suggested by Hegarty as being the preferred composition for the oxidizer gas for the catalyst regeneration unit of Hegarty,

Regarding claims 13 and 15, Jahnke teaches that in the anode section of the reformer-electrolyzer-purifier assembly 28, the removal of the CO2 from the hydrogen-containing gas generated in the REP stack drives the CH4 conversion to near completion and a 95-99% H2 stream is generated from the fuel cell stack 28 (see paragraphs 0051 and 0052).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by configuring the anode section of the reformer-electrolyzer-purifier assembly 28 to produce an anode exhaust stream 19 containing 95-99 % hydrogen stream as taught by Jahnke (see paragraphs 0051 and 0052). The person with ordinary skill in the art would have been motivated to make this modification, because Jahnke teaches that many industrial applications require high-purity hydrogen (see paragraph 0056).

Regarding claim 14, Jahnke further teaches a cooling and condensation system 1240 configured to cool and condense an anode exhaust stream, to remove the water contained in the anode exhaust stream, and to produce a hydrogen stream (see figure 12 and paragraph 0140). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by adding a cooling and condensation system configured to cool and condense the anode exhaust stream as taught 
.  
Regarding claim 16, Jahnke further teaches that the reformer-electrolyzer-purifier cell is a molten carbonate electrolysis cell (paragraph 0032). Jahnke further teaches that in the fuel cells 204, water is dissociated to hydrogen and oxygen, the oxygen combines with the carbon dioxide in the reformed gas to produce CO3=, and the CO3= is removed electrochemically across the molten carbonate membrane, thus obtaining almost pure hydrogen (greater than 98%)(see paragraph 0032).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by having the reformer-electrolyzer-purifier cell be a molten carbonate electrolysis cell as taught by Jahnke (paragraph 0032). The person with ordinary skill in the art would have been motivated to make this modification, because Jahnke teaches that the advantage of the modification would be obtaining almost pure hydrogen (greater than 98% purity) (see paragraph 0032).

Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over European patent application publication no. EP 0100531 (hereinafter called Hegarty), in view of international publication no. WO 2015/116964 (hereinafter called Jahnke) (for convenience, the citations are to US pre-grant patent publication no. 2016/0351930 belonging to the same family), as shown for claims 1, 4, and 10 above, and further in view of US pre-grant patent publication no. 2009/0158662 (hereinafter called Towler).



Towler discloses a system comprising a fractionation assembly 50 that is configured to receive a cracked hydrocarbon stream from a catalyst separation unit 18 (see Fig. 1 and paragraph 0026).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the system taught by Hegarty in view of Jahnke by adding a fractionation assembly that is configured to receive the cracked hydrocarbon stream from the catalyst separation unit as taught by Towler. The person with ordinary skill in the art would have been motivated to make this modification, because Towler teaches that the advantage of the modification would be obtaining useful products from the cracked hydrocarbon stream. 

Regarding claim 11, Hegarty in view of Jahnke does not explicitly teach that the system comprises a fractionation assembly that is configured to receive a cracked hydrocarbon stream from the fluidized catalytic cracking unit assembly.

Towler discloses that the fractionation assembly 50 is configured to receive a cracked hydrocarbon stream from the cracking unit 12 of the fluidized catalytic cracking unit assembly (see Fig. 1 and paragraph 0022).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the system taught by Hegarty in view of Jahnke by 

Regarding claim 18, Hegarty discloses a fluidized catalytic cracking unit comprising: a fluidized catalytic cracking unit assembly comprising a riser reactor 13 of a cracking unit (see Fig. 1 and page 8, lines 13-21), and a spent catalyst regenerator 20, the fluidized catalytic cracking unit assembly being configured to output a cracked hydrocarbon stream (see Fig. 1 and page 8, lines 19-30). Hegarty further discloses that preferably, the oxygen would constitute 30% of the oxidizing gas, while carbon dioxide would constitute 70% of the gas as a diluent, carbon dioxide for the oxidizing gas is obtained from oxygen 76 separated in an air separation unit and recycled carbon dioxide 75 is obtained from the effluent of the regenerator 20 (see Fig. 1 and page 9, lines 5-14). 

Hegarty does not explicitly disclose that the fluidized catalytic cracking unit assembly comprises a reformer-electrolyzer-purifier assembly comprising a reformer-electrolyzer- purifier cell, the reformer-electrolyzer-purifier cell comprising an anode section and a cathode section; wherein the anode section of the reformer-electrolyzer-purifier assembly is configured to receive an anode input stream that includes the light end stream output by the fractionation assembly.

Jahnke teaches a reformer-electrolyzer-purifier (REP) system 100, wherein fuel, such as natural gas is reformed by reacting with steam to produce hydrogen, CO, and carbon dioxide (see Fig. 1 and paragraph 0027). Jahnke further teaches that the reformer-electrolyzer-purifier cell comprises an anode section comprising an anode 204a and a cathode section comprising a 2 stream in the cathode and that this gas could potentially be used as an oxidant (see paragraph 0049). One of ordinary skill in the art would have recognized that the 33% oxygen/67% CO2 composition of cathode exhaust gas stream of the REP cell of Jahnke is very close to the 30% oxygen/70% CO2 composition suggested by Hegarty as being the preferred composition for the oxidizer gas for the catalyst regeneration unit of Hegarty  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the fluidized catalytic cracking unit assembly taught by Hegarty by substituting the air separation plant taught by Hegarty with a reformer-electrolyzer-purifier (REP) cell as taught by Jahnke and making other routine modifications in the carbon dioxide supply system of Hegarty so as to use the cathode exhaust stream comprising 33% oxygen/67% CO2 stream produced by an REP cell for the catalyst regeneration unit of Hegarty instead of obtaining oxygen from an air separation unit and the carbon dioxide supply system as taught by Hegarty.  The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the 33% oxygen/67% CO2 composition of cathode exhaust gas stream of the REP cell of Jahnke is very close to the 30% oxygen/70% CO2 composition suggested by Hegarty as being the preferred composition for the oxidizer gas for the catalyst regeneration unit of Hegarty, thus eliminating the costs associated with the air separation unit of Hegarty. Additionally Jahnke teaches that its REP cell can generate high-purity hydrogen at a lower cost (see paragraph 0007).



Towler discloses that the fractionation assembly 50 is configured to receive a cracked hydrocarbon stream from the cracking unit 12 of the fluidized catalytic cracking unit assembly (see Fig. 1 and paragraph 0022).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the system taught by Hegarty in view of Jahnke by adding a fractionation assembly that is configured to receive the cracked hydrocarbon stream from the fluidized catalytic cracking unit assembly as taught by Towler. The person with ordinary skill in the art would have been motivated to make this modification, because Towler teaches that the advantage of the modification would be obtaining useful products from the cracked hydrocarbon stream. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over European patent application publication no. EP 0100531 (hereinafter called Hegarty), in view of international publication no. WO 2015/116964 (hereinafter called Jahnke) (for convenience, the citations are to US pre-grant patent publication no. 2016/0351930 belonging to the same family), as shown for claims 4 and 7 above, and further in view of US patent no. 4,849,091 (hereinafter called Cabrera).

Hegarty in view of Jahnke does not explicitly teach that the fluidized catalytic cracking unit assembly further comprises a second catalyst regenerator unit; and the second catalyst 
Cabrera teaches a two-stage catalyst regeneration process, in which the first regeneration stage partially regenerates spent hydrocarbon cracking catalyst while a second regeneration stage completes regeneration of the catalyst (see the paragraph spanning columns 5 and 6). Cabrera further teaches that advantages of the two-stage catalyst regeneration process include significantly reduced heat output and a lower oxygen requirement per pound of coke burned (see column 6, lines 3-8). Cabrera further teaches that in oxidizing the carbon on the catalyst either carbon monoxide or carbon dioxide is formed, and it is desirable to minimize release of heat by maximizing the production of carbon monoxide while reducing the production of carbon dioxide (see column 9, lines 31-38). One of ordinary skill in the art would have recognized that this outcome is achieved by using less oxygen than is required for complete combustion to carbon dioxide.  
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hegarty in view of Jahnke by adding a second catalyst regenerator unit, the second catalyst regenerator unit being configured to receive partially regenerated catalyst from the first catalyst separation unit as taught by Cabrera. The person with ordinary skill in the art would have been motivated to make this modification, because Cabrera teaches that advantages of the two-stage catalyst regeneration process include significantly reduced heat output and a lower oxygen requirement per pound of coke burned (see column 6, lines 3-8).


Response to Arguments 
Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALIL JAIN/Examiner, Art Unit 1795